Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Continued Prosecution Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/01/2021 has been entered.

Applicant is reminded that the limitations of the method claim 18 are different than the product claim 1 or claim 13.  In order to avoid a restriction between the method and product claims, the limitations of the method claim must be similar to the product claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Amador et al. (2004/0149623; hereinafter Amador).  Amador discloses a method comprising receiving a wafer separator (30; Fig.s 1 & 4-5), the wafer separator including an annular structural body (Fig. 4) having an outer edge defining a periphery of the annular structural body, an inner edge defining a central opening (60) of the annular structural body, a first right-angled recess (42, 44) extending downward from a top surface (40) of the annular structural body, and a second right-angled recess (48, 50)  located adjacent the first right-angled recess such that a gap is maintained beneath a semiconductor wafer when the semiconductor wafer is set within the first right-angled recess, and placing a semiconductor wafer (32) within the first right-angled recess of the wafer .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7-12, and 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amador in view of Escusa et al. (2017/0178937; hereinafter Escusa) and Nemoto (5,418,692).  Amador discloses a semiconductor wafer separator (30; Fig.s 1 & 4-5) comprising a circular ring (Fig. 4) including an outer edge defining a periphery of the circular ring, an inner edge defining a central opening (60) of the circular ring, a first right-angled recess (42, 44) configured to receive a semiconductor wafer, and a second right-angled recess (48, 50)  located adjacent the first right-angled recess such that a gap is maintained beneath the semiconductor wafer when the semiconductor wafer is set within the first right-angled recess.  Amador further discloses a package (20) containing a plurality of semiconductor wafer separators in a stacked configuration (Fig. 1) and other claimed limitations.  However, Amador fails to show the semiconductor wafer separator comprises a first interlock component that extends downward .


    PNG
    media_image1.png
    246
    452
    media_image1.png
    Greyscale

As to claims 3-4, see Fig. 5 of Nemoto.
As to claim 5, Amador further discloses the top surface of the circular ring is substantially equal/coplanar [0023] with a top surface of the semiconductor wafer when the semiconductor wafer is set within the first right-angled recess.
As to claims 7-8, Escusa further teaches the first right-angled recess comprises a plurality of notches (302; Figure 3).
As to claims 9-10, see Fig.s 4A & 4B of Escusa.
As to claim 11, Nemoto further teaches a carrier component (1a) extending outward from an outer edge of the tray.
As to claim 12, Amador further discloses the semiconductor wafer separator comprises polypropylene thermoplastic [0021].
As to claims 19-22, claims 19-22 are drawn to the obvious method of making the semiconductor wafer separator of Amador as modified.
Claims 13, 16, 17, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amador in view of Escusa and Nemoto as applied to claim 1 above, and further in view of Davison (7,784,178).  Amador discloses the package/system comprising at least two wafer separators (30) as modified as above comprise most of the limitations of the claims.  However, Amador further fails to show the circular ring composed of ethylene chlorotrifluoroethylene (ECTFE) as claimed.  Davison teaches a semiconductor wafer container (100) formed from ethylene chlorotrifluoroethylene (ECTFE; column 2, lines 38-49).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in view of Davison to modify the system of Amador as modified so the circular ring composed of ethylene chlorotrifluoroethylene (ECTFE) since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
As to claim 16, Amador discloses a carrier component (20) extending outward from the outer edge of the circular ring.
As to claim 17, Amador further discloses a second cover (20) disposed below a lowermost wafer separator of the at least two wafer separators, a first protective substrate (61), and a second protective substrate (61) disposed between the second cover and the lowermost wafer separator.  It appears that the system of Amador further includes a first cover as claimed to engage with the second cover which is old and conventional in the wafer packaging art such as The U.S. Publication No. 2017/030778 to Nishijima et al.
As to claim 23, see Fig. 5 of Nemoto above.


Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	Response to Arguments

Applicant's arguments with respect to 02/01/2021 have been considered but are deemed to be moot in view of the new grounds of rejection.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUAN K BUI whose telephone number is (571)272-4552.  The examiner can normally be reached on Generally M-F, 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LUAN K BUI/Primary Examiner, Art Unit 3736